ON MOTION FOR CLARIFICATION

WELLS, Judge.
We grant Dulie A. Green Jr.’s motion for clarification filed herein and confirm that this court’s opinion issued on September 18, 2013 citing to Geter v. State, 115 So.3d 385 (Fla. 3d DCA 2013), addresses only his Rule 3.800 motion to correct illegal sentence in which he argued entitlement to relief under Miller v. Alabama, — U.S. —, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), and Graham v. Florida, 130 S.Ct. 2011 (2010), and affirms same.
Because it appears from the record that Green intended to appeal from both the July 18, 2013, order denying the above referenced Rule 3.800 motion and a July 18, 2013 order denying rehearing of an earlier order dated February 23, 2012, denying a Rule 3.850 motion, we grant a belated appeal from the order denying the Rule 3.850 motion1 (rehearing denied July 18, 2013). Because a brief addressing the issues raised in the Rule 3.850 motion and the record relating to that motion have already been filed, we affirm the order denying the Rule 3.850 motion.

. This motion raised two issues, one relating to newly discovered evidence, the other relating to Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).